DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities:  Claim 1 discloses the limitations “a first elastic strands” and “a second elastic strands” in lines 14 and 15, respectively. It appears the limitations intend to read either “elastic strand” or “plurality of elastic strands”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veith (7,824,389) in view of Haruki et al. (2007/0043331).
With respect to claim 1, Veith discloses an absorbent article having a central chassis 50, as shown in figure 1, comprising a topsheet 64, a backsheet 66, and an absorbent core 70. The article further comprises a front waist region 4 having a front waist edge 20, and a back waist region 6 having a back waist edge 28, as shown in figure 1. The front waist region 4 comprises a front belt, as shown in figure 4, comprising a front inner belt layer 10 and a front outer belt layer 12 that is disposed in the front waist region 4 but not in the back waist region 6. The back waist region 6 comprises a back belt, as shown in figure 4, comprising a back inner belt layer 10 and a back outer belt layer 12 that is disposed in the back waist region 6 but not in the front waist region 4. The front and back belts are joined at seams to form a waist opening and leg openings, as disclosed in column 7, lines 21-27. The front belt comprises a first elastic strand and the second belt comprises a second elastic strand, as disclosed in column 4, lines 21-24. The front and back belts are shaped, as shown in figure 1, and disclosed in column 3, lines 27-40.
Veith disclsoes all aspects of the claimed invention with the exception of a portion of one of the front and back belts being folded to form a waist edge, and an insert length to product rise ratio from about 0.55-0.64.
With respect to the insert length to product rise ratio from about 0.55-0.64, Veith discloses an insert length L2 and a product rise L1, as shown in figure 1, and discloses that L2 is less than or equal to 50% of L1, as described in column 14, lines 24-26. Veith does not disclose the exact ratio of 0.55-0.64, but it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Veith with an insert length to product rise ratio from about 0.55-0.64, since it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill.
With respect to the front and back belts being folded to form a waist edge, Haruki discloses an absorbent article, as shown in figure 1, wherein the front and back belts are folded to form a waist edge 5a, as shown in figure 2. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the front and back belts of Veith with a folded waist edge, as taught by Haruki, to achieve the predictable result of forming a smooth, rounded waist edge to improve wearer comfort.
With respect to claim 2, the front and back belts of Veith are both shaped, as shown in figure 1.
With respect to claim 3, Veith further discloses the front and back belts comprise a film, as disclosed in column 4, lines 14-15.
With respect to claim 4, film of Veith are elastomeric, as disclosed in column 4, lines 15-16.
With respect to claim 5, the first and second elastic strands overlap the film, as disclosed in column 4, lines 14-31.
With respect to claim 6, the absorbent core of Veith comprises cellulosic fibers, as disclosed in column 10, lines 56-66.
With respect to claim 7, the absorbent core of Veith comprises superabsorbent polymers, as disclosed in column 10, lines 56-66.
With respect to claims 8-9, the use of graphics in an absorbent article is commonly known to provide the article with a decoration, wetness indicator, or size indicator. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Veith with a graphic, to achieve the predictable result of making a decorative article. The specific graphic constitutes printed matter that does not provide a new or non-obvious functional relationship with the article, and therefore the specific graphic does not distinguish the present invention over the prior art.
With respect to claim 10, a portion of at least one of the front and back belts of Veith is not elasticized, as disclosed in column 3, lines 57-61.
With respect to claim 11, Veith discloses in column 7, lines 29-32, that the seams are refastenable.
With respect to claim 12, Veith does not disclose the first and second films are apertured, but discloses in column 4, lines 53-54, that the front and back belts are permeable to air. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first and second films of Veith apertured, to achieve the predictable result of allowing airflow through the front and back belts.
With respect to claim 13, the first and second belts have a first area that is thicker in the lateral direction of the article than a second area, as shown in figure 1.
With respect to claim 14, Veith discloses a plurality of elastic strands 38 along a portion of the leg openings, as shown in figure 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781